28 So.3d 175 (2010)
Earnel T. ALEXANDER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5874.
District Court of Appeal of Florida, First District.
February 12, 2010.
Earnel T. Alexander, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on September 23, 2009, in Duval County Circuit Court case number 16-2009-CF-011254-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the trial court is directed to appoint counsel to represent him on appeal.
LEWIS, THOMAS, and WETHERELL, JJ., concur.